                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        No. 7:20-CV-122-M


KA TRINA LOCKLEAR,                             )
                                               )
               Plaintiff,                      )                       ORDER
                                               )
       V.                                      )
                                               )
COMMISSIONER OF SOCIAL                         )
SECURITY,                                      )
                                               )
               Defendant.                      )


       This matter is before the Court on the Memorandum and Recommendation ("M&R") of

United States Magistrate Judge Robert B. Jones, Jr. [DE-5 .] In the M&R, Magistrate Judge

Jones granted Plaintiffs application to proceed informa pauperis under 28 U.S.C. § 1915 [DE-

4], but noted that "an order of deficiency was entered in this case on June 29, 2020, [DE-3]," that

"Plaintiff has not fully complied" with the deficiency order, and that, therefore, dismissal for

failure to prosecute and failure to comply with a court order was warranted [DE-5]. Plaintiff has

filed no objections to the M&R, and the time for doing so has expired.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or

recommendations to which objection is made." Diamondv. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S .C.

636(b). Absent timely objection, "a district court need not conduct a de novo review, but instead

must only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Diamond, 416 F.3d at 315 (citation and quotation omitted).




            Case 7:20-cv-00122-M Document 7 Filed 08/06/20 Page 1 of 2
       Plaintiff has filed no objections, and the Court has reviewed the M&R and the record and

is satisfied there is no clear error on the face of the record. Plaintiffs application to proceed in

forma pauperis [DE-4] is, therefore, granted.

       However, as Magistrate Judge Jones noted, Plaintiff has not complied with the deficiency

order entered June 29, 2020. [DE-5 ; DE-3 .] The deficiency order specified that, because the

defendant is a government agency or employee, summonses are required for the agency or

employee, the U.S. Attorney General, and the U.S. Attorney Civil Process Clerk, and that

Plaintiff had failed to provide such summonses. [DE-3 .] The deficiency order directed Plaintiff

to correct the deficiency within fourteen (14) days or risk dismissal of the action for failure to

prosecute. [DE-3 .] In the M&R, docketed July 15, 2020, Magistrate Judge Jones again noted

that Plaintiff had not provided the requisite summonses and directed Plaintiff to file them within

fourteen (14) days or risk dismissal of the action for failure to prosecute and failure to comply

with a court order. [DE-5.] Rule 41(b) of the Federal Rules of Civil Procedure authorizes the

Court to dismiss an action for failure to prosecute. Despite the repeated warnings, Plaintiff has

failed to correct the noted deficiency and provide the requisite summonses, and accordingly, the

Court will dismiss this matter.

       For the foregoing reasons, the Court ADOPTS the M&R of Magistrate Judge Jones [DE-

5], the Court GRANTS Plaintiffs application for in forma pauper is [DE-4], and this matter is

DISMISSED WITHOUT PREJUDICE for failure to prosecute. The Clerk is directed to close

the case.                           -tt:::'
        So ORDERED, this the      L     day of August, 2020.


                                                      ~RICHARDE.MYERSII
                                                                          £44/4'.r J[
                                                       UNITED STATES DISTRICT JUDGE


                                                  2

            Case 7:20-cv-00122-M Document 7 Filed 08/06/20 Page 2 of 2
